AFFIRMED; Opinion Filed December 4, 2020




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01378-CR

                    ENRIQUISINGER GARCIA, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-80082-2018

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Carlyle
      A jury convicted appellant Enriquisinger Garcia of two counts of indecency

with a child by contact and assessed punishment at eighteen years’ imprisonment for

each conviction. On appeal, Mr. Garcia contends the trial court abused its discretion

by ordering that his sentences run consecutively. We affirm in this memorandum

opinion. See TEX. R. APP. P. 47.4.

      A trial judge generally has discretion to order sentences to run consecutively

or concurrently. TEX. CODE CRIM. PROC. art. 42.08(a); see Revels v. State, 334
S.W.3d 46, 54 (Tex. App.—Dallas 2008, no pet.) (citing Nicholas v. State, 56 S.W.3d
760, 764 (Tex. App.—Houston [14th Dist.] 2001, pet. ref’d)). “A trial court abuses

its discretion when it applies an erroneous legal standard or when no reasonable view

of the record supports the trial court’s conclusion under the correct law and facts

viewed in the light most favorable to its legal conclusion.” Nicholas, 56 S.W.3d at

764. “As a practical matter, however, an abuse of discretion [regarding sentence

cumulation] generally will be found only if the trial court imposes consecutive

sentences where the law requires concurrent sentences, where the court imposes

concurrent sentences but the law requires consecutive ones, or where the court

otherwise fails to observe the statutory requirements pertaining to sentencing.” Id.

at 765. “In short, so long as the law authorizes the imposition of cumulative

sentences, a trial judge has absolute discretion to stack sentences.” Id.; accord Byrd

v. State, 499 S.W.3d 443, 446 (Tex. Crim. App. 2016); see also Barrow v. State, 207
S.W.3d 377, 382 (Tex. Crim. App. 2006) (“The Legislature has charged the trial

court with the determination of whether to cumulate, and the trial court is free to

make this determination so long as the individual sentences are not elevated beyond

their respective statutory maximums.”).

      Here, both sentences were within the allowed statutory punishment range of

two to twenty years. Mr. Garcia appropriately acknowledges in his appellate brief

that “[t]he law does not require concurrent sentences” in this case. In his single issue

on appeal, he asserts the trial court nevertheless abused its discretion by ordering his

sentences to run consecutively because “the court offered no reason nor referred to

                                          –2–
any principle of law” in rejecting his trial counsel’s objection that cumulating his

sentences violated “the US Constitution’s prohibition on cruel and unusual

punishment” and constituted an inadequate “gauging” of “proportionality.”

According to Mr. Garcia, the trial court’s decision to run the sentences consecutively

was “arbitrary” in that it was “without explanation or justification” and left his

arguments “unaddressed.”

      Mr. Garcia cites no authority requiring a trial court to provide an explanation

or justification for cumulating sentences and we have found none. See Gomez v.

State, No. 05-10-00574-CR, 2011 WL 209303, at *2 (Tex. App.—Dallas Jan. 25,

2011, no pet.) (mem. op., not designated for publication) (rejecting contention that

trial court abused discretion by not articulating reasons for cumulating sentences);

see also Barrow, 207 S.W.3d at 382 (“We do not believe that the legislatively

endowed, normative decision whether to cumulate sentences exceeds that level of

discretion that the Supreme Court has always recognized as consistent with due

process.”). We decide Mr. Garcia’s issue against him and affirm the trial court’s

judgment.

                                                    /Cory L. Carlyle/
                                                    CORY L. CARLYLE
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
191378F.U05




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ENRIQUISINGER GARCIA,                         On Appeal from the 296th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 296-80082-
No. 05-19-01378-CR          V.                2018.
                                              Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                  Justices Myers and Osborne
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 4th day of December, 2020.




                                        –4–